JOHNSON, J.,
dissenting: I disagree with the majority’s characterization of the circumstances surrounding Cook’s accident, as well as its interpretation of the applicable law and its reading of Cook’s argument. Therefore, I respectfully dissent.
I first note that the majority omits three crucial items in its recitation of the facts which were set forth in the plaintiff’s brief and uncontested by the defendants: (1) Cook knew before he left work on the night of the accident that his co-worker Stanley’s car was low on gas, and that their mutual supervisor, Bouchard, had decided to follow Stanley to a gas station after work, in case Stanley’s car did not make it to the station; (2) Mr. Wickson himself testified at the department of labor hearing that he would expect that if one employee was stranded by virtue of having run out of gas, another one of his employees would be authorized — and even expected — to help him out; and (3) the trial court’s order, on the cross-motions for summary judgment, stated that when Cook encountered Bouchard and Stanley on foot, both of their cars having run out of gas on the way to the station, the two were walking back to the worksite to get a gas can and the company service truck Cook was driving at the time.
It is important to remember here that it is this court’s duty to construe liberally the workers’ compensation statute, RSA 281-A:2, XI (Supp. 1990), in order to give the broadest reasonable effect to its remedial purpose, see Whittemore v. Sullivan Cty. Homemaker’s Aid Serv., 129 N.H. 432, 435, 529 A.2d 919, 920-21 (1987), and that all reasonable doubts must be resolved in favor of the injured worker, see Ranger v. N.H. Youth Dev. Center, 117 N.H. 648, 652, 377 A.2d 132, 135 (1977).
I would find that Cook’s accident did “aris[e] out of” employment, see RSA 281-A:2, XI (Supp. 1990), a criterion “primarily concerned *159with causal connection.” Whittemore, supra at 435, 529 A.2d at 921. “With respect to perils of travel,... th[is] court has held that special travel risks imposed by special duties are properly considered hazards of the employment,” and thus arise out of employment. R. Galway, New Hampshire Workers’ Compensation Manual § 24, at 19 (1990) (citing Heinz v. Concord Union School Dist., 117 N.H. 214, 371 A.2d 1161 (1977); Henderson v. Sherwood Motor Hotel, 105 N.H. 443, 201 A.2d 891 (1964)).
Professor Larson cites with approval the trend in other States to adopt an “actual risk” test for determining whether an injury arose out of employment. Consistent with this trend, courts “do not care whether this risk was also common to the public, if in fact it was a risk of this employment.” 1 A. Larson, The Law of Workmen's Compensation § 6.40, at 3-6 (1990) (hereinafter “Larson”). He notes that “[o]ne effect [of adopting the ‘actual risk’ test] is to permit recoveries in most street-risk cases . . . .” Id.
Certainly there is a causal connection here between Cook’s accident and his employment with the defendant; if Cook had not been a company employee, the chances are overwhelming that he never would have encountered Bouchard and Stanley on the road leading back to the worksite that evening and stopped to assist them. Moreover, as discussed in greater detail below, a “special travel risk” was imposed on Cook by virtue of his “special dut[y]” to assist his supervisor from his predicament. At the very least, Cook’s accident was an “actual risk” of his employment, because it was in fact a risk which grew out of his employment. Thus, Cook’s injuries arose out of employment as contemplated by our workers’ compensation statute.
Turning now to the “in the course of employment” requirement, the majority correctly notes that recovery is permitted for an injury which occurred during performance of a personal activity “reasonably expected and not forbidden.” Murphy v. Town of Atkinson, 128 N.H. 641, 646, 517 A.2d 1170, 1173 (1986); see Hanchett v. Brezner Tanning Co., 107 N.H. 236, 238-39, 221 A.2d 246, 247 (1966). Wick-son’s testimony makes it clear that Cook’s activity was “reasonably expected and not forbidden.” The majority, however, fails to discuss this broad, compelling language, and instead, simply distinguishes two cases cited by Cook in his brief, Maheux v. Cove-Craft Co., 103 N.H. 71, 164 A.2d 574 (1960) and Hanchett supra. When a part-time, teen-aged worker encounters his adult supervisor walking along the road in the direction of their worksite shortly after the supervisor has left work, in search of the company truck the worker is driving, it certainly is “reasonably expected” that the worker will give his su*160pervisor a lift and render whatever aid the supervisor seems to need. Not surprisingly, the company president testified at the labor department hearing that, if one employee were stranded on the road, another would be authorized, and even expected, to offer aid.
In addition to not fully considering the “reasonably expected and not forbidden” rule, the majority gives short shrift to the “special duty or errand” doctrine, see Heinz, 117 N.H. at 219, 371 A.2d at 1164; Henderson, 105 N.H. at 443, 201 A.2d at 894, which allows recovery for injuries sustained while travelling to or from a worksite where the worker is on a “special duty or errand” of the employer. Cook’s brief asserts that “[e]mployment occurs when there is a call or requirement to perform some activity which is integrally related to the object of the employment relationship.” The brief then argues in detail that “Cook’s injuries occurred in just such a situation,” and concludes that “Cook’s assistance to his immediate supervisor under these circumstances was certainly ‘integrally related’ to — if not compelled by — his employment.” In light of this language, I find unnecessarily and unjustifiably harsh the majority’s position that Cook forfeited the “special duty or errand” issue because “he has not argued that he was on a special errand for his employer at the time of the accident.” The “special duty or errand” doctrine simply states that when an off-duty worker is called to duty on the way to or from work, any injury suffered in performance of that duty is compensable. The basic issue this doctrine presents is fully argued in Cook’s brief, and the absence of the magic words “special duty or errand” should not be a reason to fail to address this issue.
When a worker’s trip is undertaken with both an employment errand and a personal errand in mind, Professor Larson states that “if the employment errand comes first, and the injury occurs before it is completed, the case for compensability is very plain.” 1 Larson § 19.26, at 4-364. Contrary to the majority’s assertions, to be classified as an “employment errand,” the errand need not be one normally associated with the person’s work, as Professor Larson explains:
“When any person in authority directs an employee to run some private errand or do some work outside his normal duties for the private benefit of the employer or superior, an injury in the course of that work is compensable. . . . [1A. Larson § 27.47, at 5-424] The question of the actual authority of the person issuing the order is sometimes adverted to in the cases, but should not be decisive----[Id. at § 27.46, at *1615-437] [Moreover,] the employer’s ‘order’ need not take the form of an outright command, if in the circumstances the employer’s ‘suggestion,’ or even the employee’s impression of what is expected of him in serving the interests of his employer or superior, are in fact sufficient to motivate his undertaking the service in question.” [Id. at § 27.48, at 5-438-40.]
In light of this language, Cook’s abortive attempt to help his supervisor and co-worker falls squarely within the “special errand or duty” rule. Cook was performing a private errand for his supervisor at the time of the accident; as such, the errand qualifies as a compensable employment errand. Again, my resolution of this issue flows from my view of the circumstances surrounding Cook’s decision to render assistance. I think the majority ignores the realities of the workplace in assuming that this decision was unaffected by the supervisor-worker relationship, and belies the testimony of the parties. It strains credulity to argue seriously that Cook could have encountered his supervisor and co-employee, returning on foot to their mutual place of employment, knowing that they had left under the threat that the co-employee’s car would run out of gas, and that he would continue merrily along without offering assistance. Every employee knows that his supervisor will judge his next day’s performance on the job, and for the employee to fail to offer assistance is certainly not what would be reasonably expected of an employee.
I would reverse the decision of the trial court and order payment of compensation benefits.
BATCHELDER, J., joins in the dissent.